Krivosha, C.J.,
concurring.
I agree with and join in the majority opinion. However, I feel it is necessary to emphasize what has been decided, and to point out that which has not been decided.
The majority simply holds that a district court may properly dismiss a petition when the identical question is before this court on appeal and the parties are identical.
We do not decide to what extent, in the exercise of its original *335jurisdiction granted by Neb. Const, art. V, § 9, the district court may properly entertain a petition for relief from an alleged unlawful rate where the matter is also pending before the Nebraska Public Service Commission. Indeed, Neb. Rev. Stat. § 75-122.01 (Reissue 1981) appears to sanction the enjoining of rates imposed in violation of chapter 75. Nor does the májority opinion preclude the filing of an action of the type brought by appellant once the appeal is no longer before this court and the issue still unresolved.